UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

PAGUADA, 2i-cv-141 (JGK)
Plaintiff, ORDER
- against - |[UsDs SDNY
XENITH, LLC DOCUMENT
ELECTRONICALLY FILED
Defendant. DOC #:

 

DATE FILED: 5728-21

 

 

 

 

 

 

JOHN G. KOELTL, District Judge:

 

It having been reported to this Court that the parties have
reached a settlement for this action, it is, on this 27th day of
May, 2021, hereby ordered that this matter be discontinued with
prejudice but without costs; provided, however, that within 30
days of the date of this order, counsel for the plaintiff may
apply by letter for restoration of the action to the calendar of
the undersigned, in which event the action will be restored.

Any application to reopen must be filed within 30 days of
this order; any application to reopen filed thereafter may be
denied solely on that basis. Further, if the parties wish for the
Court to retain jurisdiction for the purpose of enforcing any
settlement agreement, they must submit the settlement agreement to
the Court within the same 30-day period to be so~ordered by the
Court. Unless the Court orders otherwise, the Court will not
retain jurisdiction to enforce a settlement agreement unless it is

made part of the public record.

 
All pending motions are dismissed as moot. All conferences

are canceled. The Clerk of Court is directed to close this case.

SO ORDERED.

Dated: New York, New York
May 27, 2021

 

“John G. Koeltl
United States District Judge

 
